Title: To George Washington from Samuel Chase, 23 January 1777
From: Chase, Samuel
To: Washington, George



Sir,
Baltimore Town Jany 23. 1777

The Committee appointed by the enclosed Resolution of Congress, request your Excellency to appoint some Gentlemen of the State of New-Jersey to enquire into, and take the Depositions of credible Witnesses on, the several Matters containd in the Resolve, and to direct them to transmit the Testimony, as taken, to the Committee that they may report to Congress as soon as possible.
The Committee have been informed that some of the Prisoners of the 17th or 55th Regiment, taken at Princeton, have said that their Major had given them Orders “to stand ’till they were cut to pieces and to take no Prisoners.” It is reported here that several of our Officers were Shot or stabbed with the Bayonet, after they had surrendered, Genl Mercer and Lieut. Yeates are mentioned among that Number; It is also said that several Bodies have been found in the Jersies hanging on Trees. I am, with great Respect, Your Excys most obedt Servt

Saml Chase

